Citation Nr: 0625682	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-06 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss prior to March 30, 2004.

3.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss on and after March 30, 
2004.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, granted service 
connection for the veteran's bilateral hearing loss at a 
noncompensable rating and denied service connection for PTSD.  
In January 2004, the veteran testified at a hearing before a 
Decision Review Officer (DRO hearing); a copy of the 
transcript is associated with the record.  In a February 2004 
rating decision, the RO increased the veteran's disability 
rating to 10 percent for this bilateral hearing loss.  

In a March 2004 VA examination report, the examiner noted 
that the veteran states that he had retired because he had 
re-injured his back, which he had initially injured while in 
service.  The Board views this statement as an inferred claim 
for service connection a back disorder, and as such is 
referred to the RO for appropriate action.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  Prior to March 30, 2004, the veteran's bilateral 
audiometric test results correspond to numeric designations 
no worse than Level I in both ears.

2.  On and after March 30, 2004, the veteran's bilateral 
audiometric test results correspond to numeric designations 
of no more than Level IV in the right ear and Level III in 
the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for 
bilateral hearing loss were not met prior to March 30, 2004.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.85, Diagnostic Code 6100 
(2005).

2.  The criteria for a disability rating in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the veteran did not receive this notice 
before the unfavorable AOJ decision that is the basis of this 
appeal.  Here, the Board finds that any defect with respect 
to the timing of the notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  A May 2003 letter satisfied notice requirements for 
elements (1), (2) and (3) above, but it is unclear from the 
record whether the appellant was explicitly asked to provide 
"any evidence in [his] possession that pertains" to his claim 
prior the initial RO decision.  See 38 C.F.R. § 3.159(b)(1).  
However, as a practical matter the Board finds that he has 
been notified of the need to provide any evidence he has in 
his possession, for the following reasons.  The May 2003 
letter informed the veteran of what he needed to submit to 
support his claims and instructed him to send information 
describing additional evidence or the evidence itself to the 
RO.  The appellant was not prejudiced by not receiving this 
notification prior to the initial AOJ decision, as he had 
over a year to respond prior to the certification of his 
appeal to the Board.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an initial 
effective date, if a higher disability rating is granted on 
appeal.  In Dingess, the Court declared:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service-connection 
claim has been more than substantiated-
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

Id. at 491.  Since a higher initial rating is being denied, 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess/Hartman.  
 
Service personnel and medical records, VA medical records and 
examination reports, the veteran's January 2005 DRO hearing 
transcript, and lay statements have been associated with the 
record.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).


Analysis

The veteran contends that his bilateral hearing loss warrants 
a disability rating in excess of 10 percent.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  Because the present appeal arises from an 
initial rating decision, which established service connection 
and assigned initial disability ratings, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran's service-connected bilateral hearing loss was 
assigned a noncompensable rating for the period prior to 
March 30, 2004, and was increased to a 10 percent disability 
rating on and after March 30, 2004, under 38 C.F.R. § 4.85 
and 4.86 (2005).  A rating for hearing loss is determined by 
a mechanical application of the Rating Schedule to the 
numeric designations assigned based on audiometric test 
results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To 
evaluate the degree of disability from defective hearing, the 
Rating Schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  These are assigned based on a combination 
of the percent of speech discrimination (Maryland CNC) and 
the puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 
(2005).  These averages are entered into a table of the 
Rating Schedule to determine the auditory acuity level of 
each ear, and these auditory acuity levels are entered into 
another table of the Rating Schedule to determine the 
percentage disability rating.  Id.  

An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86 (2005).  
These patterns are met when each pure tone threshold at 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more, or when 
the pure tone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 
(2005).  The rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear is to be evaluated separately.  

In a February 2001 rating decision, the veteran was granted 
service connection effective the date of claim for bilateral 
hearing loss at an initial noncompensable rating, based on an 
October 2000 VA audiological examination.  

Results of the October 2000 audiological examination show 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
65
60
45
LEFT
25
35
60
65
65

The average was 50 in the right ear and 56 in the left ear.  
Speech recognition ability was 94 percent in the both ears.  
These results warrant findings of hearing acuity of Level I 
in both ears under Table VI, commensurate with a 
noncompensable rating under Table VII of 38 C.F.R. § 4.85.  
The results of the veteran's hearing tests in the record 
prior to March 30, 2004 do not meet the criteria for a 
compensable evaluation.  The Board notes that the record 
contains the results of an audiological test performed in 
March 2000, but the results of this examination were not 
suitable for rating purposes.

In May 2004, the RO increased his rating to 10 percent on and 
after March 30, 2004, based on a March 2004 VA audiological 
examination. 
 
Results of the March 2004 audiological examination show that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
70
60
60
LEFT
25
40
70
70
70

The average was 55 in the right ear and 63 in the left ear.  
Speech recognition ability was 92 percent in the right ear 
and 88 percent in the left ear.  The impression was mild to 
moderate bilateral sensorineural hearing loss.  These results 
warrant findings of hearing acuity of Level I in the right 
ear and Level III in the left ear under Table VI commensurate 
with a noncompensable rating under Table VII of 38 C.F.R. § 
4.85.  

However, at the March 2004 VA examination, puretone threshold 
readings in this right ear were 30 decibels at 1000 Hertz and 
70 decibels at 2000 Hertz, therefore, the provisions for 
exceptional patterns of hearing impairment apply to his right 
ear.  Since each ear is evaluated separately, these 
provisions do not apply to his left ear.  Under Table VIA, 
applying the criteria for exceptional patterns of hearing 
impairment, these results warrant a finding of hearing acuity 
of Level IV in the right ear.  Hearing acuity Level IV in the 
right ear and Level III in the left ear are commensurate with 
a 10 percent disability rating under Table VII of 38 C.F.R. 
§ 4.85.  After reviewing the record, the results of the 
veteran's March 2004 hearing examination do not meet the 
criteria for a disability rating in excess of 10 percent on 
or after March 30, 2004.  

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's hearing loss has been persistently more severe 
than the extent of disability contemplated under the assigned 
rating at any time during the period of this initial 
evaluation.  

The disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  For example, there is no competent evidence that the 
veteran's hearing loss has resulted in frequent 
hospitalizations or caused marked interference in his 
employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2005).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Thus, the preponderance of the evidence is against 
the assignment of a disability rating in excess of 10 percent 
for the veteran's hearing loss.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

A compensable rating for bilateral hearing loss prior to 
March 30, 2004 is denied.  

A disability rating in excess of 10 percent for bilateral 
hearing loss on and after March 30, 2004, is denied.


REMAND

The veteran was not provided with notice of the type of 
evidence necessary to establish an initial disability rating 
or an effective date, if service connection is granted for 
PTSD on appeal.  In order to comply with the holding in 
Dingess, supra, with regards to VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits, 
VA must provide such notice.  

The veteran has been diagnosed with PTSD as a result of the 
self-reported combat-related traumatic incidents which 
occurred while in service.  He contends that he was in combat 
with the enemy while in Vietnam; however his lay testimony or 
statements alone are not enough to establish the occurrence 
of the alleged stressors.  See Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  Instead, the record must contain service 
records or other credible evidence, which corroborates the 
stressor(s).  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f) (2005); Gaines v. West, 11 Vet. App. 353, 357-
58 (1998).  The corroboration of every detail is not 
required.  Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(citing Suozzi v. Brown, 10 Vet. App. 307 (1997)).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  

The duty to assist includes obtaining service personnel 
records and attempting to verify in-service stressor(s) when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The RO requested the 
veteran's service personnel records in September 1999.  There 
is no evidence of a response to the request, and it does not 
appear that the RO made any other attempts to obtain the 
records.  On remand, VA should again attempt to obtain his 
service personnel records.  Regarding in-service stressor(s), 
the veteran provided the VA with several possible stressors.  
Among them, he identified two soldiers that he asserts were 
his friends and were killed in 1967.  The deaths of the 
soldiers he identified are confirmed by information on the 
Vietnam Veteran's Memorial website.  It does not appear that 
the RO has ever sought confirmation of the veteran's other 
claimed stressors, for which he has provided detailed 
information such as dates of mortar attacks.  On remand, the 
RO should ask the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any available information, 
which might corroborate the veteran's alleged in-service 
stressors.  

Accordingly, the case is REMANDED for the following actions:

1. The VA must review the entire file and 
ensure for the remaining issue on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2005), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess, supra.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2. The VA should again contact the 
National Personnel Records Center and, if 
unsuccessful, the service department to 
obtain any missing personnel records.  
All efforts to obtain these records 
should be documented in the veteran's 
claims file.  If records are not 
available, the source should so indicate.  
Failures to respond or negative replies 
to any request should be noted in writing 
and also associated with the claims file.

3. After receipt of these records, the VA 
should prepare a letter asking the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) to provide any available 
information, which might corroborate any 
of the veteran's alleged in-service 
stressors.  The VA must provide the JSRRC 
with copies of any of the veteran's 
service personnel records showing service 
dates, duties, units of assignment, his 
DRO hearing transcript, and stressor 
statements, in particular the stressor 
statements attached to his January 2003 
substantive appeal.

4.  After items 1 through 3 are 
completed, the VA should prepare a report 
detailing the nature of any in-service 
stressors that were established by the 
record.  If none was verified, the report 
will so state.  This report is then to be 
added to the claims file. 

5.  If a stressor is verified, VA should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination in 
order to determine the nature and 
etiology of any psychiatric disorder(s) 
found.  The examiner should take a 
complete history from the veteran and 
review the entire claims file and must 
indicate in the examination report that 
such was performed.  All special studies 
or tests including psychological testing 
and evaluations, deemed necessary by the 
examiner are to be accomplished.  The 
psychiatric examination report should 
include a detailed account of all 
pathology found to be present and a 
Global Assessment of Functioning score 
attributable to any psychiatric disorder 
found.  The psychiatric examiner should 
review a copy of 38 C.F.R. § 4.125(a) and 
provide explicit responses to the 
following questions:

(a) Does the veteran have a psychiatric 
disorder?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service.

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor" that caused the 
disorder and the evidence upon which that 
opinion was based to establish the 
existence of the stressor.  The examiner 
should also comment explicitly upon 
whether there is a link between such a 
stressor and the current symptoms, if 
any.  

The examiner should clearly outline the 
rationale for any opinion expressed and 
discuss the etiological opinions.  Note 
that the presence of one diagnosed 
psychiatric disorder does not preclude 
the veteran from also being diagnosed 
with PTSD.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

6.  After completion of the above, VA 
should readjudicate the appellant's claim 
for entitlement to service connection for 
PTSD.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The veteran 
need take no action unless otherwise notified; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2005).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


